Order entered November 14, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-00093-CV

              CORNERSTONE STAFFING SOLUTIONS, INC., Appellant

                                            V.

      VALTECH SOLUTIONS, INC. AND VALTECH SERVICES, INC., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-10346

                                         ORDER
       Before the Court is appellant’s November 11, 2019 unopposed motion for extension of

time to file its reply brief. We GRANT the motion and ORDER appellant’s reply brief be filed

no later than November 25, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE